Citation Nr: 1516759	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-08 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right elbow disability due to January 2, 2009 and March 5, 2009 VA surgeries and follow-up treatment.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to August 1943.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In his April 2012 substantive appeal, the Veteran requested a Board hearing at the local RO; however, he subsequently withdrew this request in an August 2012 statement.  

The Board observes that this case was processed using the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The present appeal involves the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional right elbow disability due to January and March 2009 VA surgeries and follow-up VA treatment.  By way of background, in December 2008, the Veteran fell and fractured his right supracondylar humerus.  On January 5, 2009, the Veteran underwent a right total elbow arthroplasty.  Again, on March 5, 2009, the Veteran underwent another surgery to remove a pin that had been placed in the right elbow during the prior surgery.  Subsequently, the Veteran underwent physical therapy for the right elbow.  An August 2009 treatment record showed that the Veteran was not satisfied with his range of motion and that it was interfering with his daily activities, but pain was controlled.  The examiner indicated that additional surgery may be required to get more motion.  Follow up treatment records showed that the Veteran complained of constant right elbow pain and his inability to perform daily activities.  

The Veteran has asserted that he has suffered from pain and limitation of motion of the right elbow, including loss of use of the right arm, due to negligence and carelessness during the VA surgeries in January and March 2009 and subsequent follow-up treatment.  The Board observes that the Veteran has not been afforded a VA examination so as to determine whether he has any additional disability resulting from the VA surgeries and post-surgical VA care, and whether any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment.  Accordingly, the Board finds that a VA medical examination and/or VA opinion is necessary for proper appellate review of the claim. 

Moreover, although the claims file contains copies of the electronic consents for the January and March 2009 VA surgeries, as it is unclear whether these records document all of the known risks for all of the surgeries or include a signature documenting acknowledgment of these risks by the Veteran, the Board finds that the complete, signed consents should be obtained and associated with the record, to the extent possible.

Finally, the record contains VA treatment records dated from February 2012.  Additional mental health records dated to November 2012 are also of record.    However, a March 2013 Report of VA Hospitalization indicated that the Veteran was hospitalized for an elbow infection in February to March 2013.  As such, it appears that more recent VA treatment records pertinent to the Veteran's claim may be available.  Thus, the Board finds that additional VA treatment records from February 2012 to the present, to specifically including the February to March 2013 hospitalization, should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from February 2012 to the present, to specifically include a February to March 2013 hospitalization for an elbow infection.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should attempt to obtain complete, signed consents for the January and March 2009 VA surgeries for the right elbow.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e). 

3.  Thereafter, the Veteran should be afforded an appropriate VA examination for the purpose of determining whether he has any additional right elbow disability that is etiologically related to the January and March 2009 VA surgeries and follow up VA treatment.  The entire electronic record should be made available to the examiner for review in connection with the examination.  If the Veteran is unable to attend a VA examination given his current physical condition, an appropriate VA physician should be requested to render a medical opinion based on review of the electronic record.  If the complete, signed consents for the VA surgeries have not been associated with the record, the examiner should review such consents on Vista Imaging.  After examining the Veteran and/or reviewing the claims file, the examiner should offer an opinion as to the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any additional right elbow disability as a result of the January and March 2009 VA surgeries and follow up VA treatment?  If so, please describe the nature and degree of the additional disability.

b)  If any such additional disability did result from the January and March 2009 VA surgeries and follow up VA treatment, was the proximate cause of any such disability or aggravation the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  

A complete rationale for the opinion expressed should be provided.  In proffering this opinion, the examiner should fully address the Veteran's contentions concerning his post-surgical symptoms.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




